Third District Court of Appeal
                               State of Florida

                         Opinion filed October 11, 2017.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                                No. 3D16-915
                         Lower Tribunal No. 15-12314
                             ________________

                  Servando Vazquez and Silvia Vazquez,
                                   Appellants,

                                        vs.

             Southern Fidelity Property & Casualty, Inc.,
                                    Appellee.

      An Appeal from the Circuit Court for Miami-Dade County, Jorge E. Cueto,
Judge.

      Mintz Truppman, P.A., and Timothy H. Crutchfield, for appellants.

     Font & Nelson, LLC, and Jose P. Font and Frantz C. Nelson (Fort
Lauderdale), for appellee.

     Ver Ploeg & Lumpkin, P.A., and Stephen A. Marino, Jr., Benjamin C.
Hassebrock, and Andrew M. Shapiro, for United Policyholders, as amicus curiae.



Before LOGUE, SCALES, and LINDSEY, JJ.

      LOGUE, J.
      Servando and Silvia Vazquez are homeowners who brought actions for

breach of contract and declaratory relief against their insurance company, Southern

Fidelity Property & Casualty, Inc.      The trial court entered a final summary

judgment against the homeowners and in favor of the insurance company. We

reverse under the authority of Siegel v. Tower Hill Signature Insurance Co., No.

3D16-1861, 2017 Fla. App. LEXIS 12424, at *8-9 (Fla. 3d DCA Aug. 30, 2017),

Francis v. Tower Hill Prime Insurance Co., 42 Fla. L. Weekly D1565 (Fla. 3d

DCA July 12, 2017), and Milhomme v. Tower Hill Signature Insurance Co., No.

3D16-2089, 2017 Fla. App. LEXIS 13322, at *3 (Fla. 3d DCA Sept. 20, 2017). In

doing so, we note the trial court did not have the benefit of these decisions when it

entered the final judgment at issue.

      Based on the 2011 amendments to section 627.7011(3), Florida Statutes, if

the homeowner files a claim under a replacement value policy, the insurance

company is required to initially pay the actual cash value and is required to pay

additional amounts up to replacement value only as work is performed and repair

expenses incurred. Ch. 2011-39 §19, Laws of Fla.

      Here, the insurance company estimated the actual cash value of the losses to

be $773.37. Meanwhile, the homeowners’ public adjustor estimated the actual

cash value of the losses to be over $30,000. The insurance company paid the

homeowners $773.37 and sent a letter indicating that no further payments would be



                                         2
made unless and until repairs were made in excess of the amount paid. At that

point, the homeowners sued.        The insurance company moved for summary

judgment arguing it had performed its responsibilities under the policy and the

statute by paying its estimate of actual cash value. In opposition, the homeowners

filed the affidavit and estimate of their public adjustor. The trial court agreed with

the insurance company and entered final judgment against the homeowners. This

was error.

      Section 627.7011(3) requires payment of actual cash value – not merely the

insurance company’s estimate of actual cash value. Where, as here, there is a

genuine issue of material fact as to the amount of actual cash value, the insurance

company has sent the homeowners a letter indicating it does not intend to make

any additional payments unless and until repairs are made, and the homeowners

have brought an action challenging whether the insurance company paid actual

cash value as required by the policy and statute, summary judgment may not be

granted in favor of the insurance company. See Siegel, No. 3D16-1861, 2017 Fla.

App. LEXIS 12424, at *8-9; Francis, 42 Fla. L. Weekly D1565 (Fla. 3d DCA July

12, 2017); Milhomme, No. 3D16-2089, 2017 Fla. App. LEXIS 13322, at *3.

      Reversed.




                                          3